DETAILED ACTION
This is a response to the Amendment to Application # 16/585,160 filed on August 9, 2022 in which claims 1-5 were amended; claims 6-9 were cancelled’ and claims 1 and 11 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5, 10, and 11 are pending, which are rejected under 35 U.S.C. §§ 112(b) and 103.

Examiner's Note on the Completeness of the Reply
The Non-Final Office Action dated May 9, 2022 contained an objection to the specification. Applicant failed to address this objection in either the presently filed Remarks or by amending the specification. If Applicant fails to address this objection in the future, those actions shall be deemed non-compliant.

Information Disclosure Statement
The information disclosure statement filed July 8, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
The disclosure is objected to because of the following informalities: the specification is generally narrative and indefinite, failing to conform with current U.S. practice. It appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.

Claim Interpretation
The claimed “question,” “response,” “example,” “improvement,” and “proposal” appear be intended for human perception (e.g., intended to be read by a human). Therefore, the particular informational content of the “question,” “response,” “example,” “improvement,” and “proposal” are non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020). Therefore, the NFDM is not accorded any patentable weight.

Claim Objections
Claims 1-5, 10, and 11 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 11 is the least restrictive claim of the independent claims. Appropriate correction is required.	

Claims 1, 10, and 11 are objected to because of the following informalities:  these claims include the limitation “vectors configured by organization response information of each of the two or more organizations before an improvement and positive example information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement,” or similar, at lines 8-11, 6-9, and 4-7, respectively. (Emphasis added). This appears to be stating that the information performs the act of configuring the vectors. However, information is not generally understood to be able to perform such a task. However, this limitation also largely corresponds to the limitation from now-cancelled claim 7 that stated that the vector was “configured using” this information. (Emphasis added). Therefore, for purposes of examination, “configured by” shall be interpreted as “configured using.” Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “at least one of the one or more non-transitory memory stores” is grammatically incorrect and does not properly have antecedent basis. This limitation should state “at least one of the one or more non-transitory memories   Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the third limitation ending in “questionnaire” lacks the appropriate punctuation mark. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 10, and 11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 2, 4, 5, 10, and 11, these claims recite “positive” example information. The term “positive” is a relative term which renders the claim indefinite. The term “positive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 3, this claim depends on claim 2 and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Sirois, US Patent 11,004,005 (hereinafter Sirois) in view of Zeng et al., US Publication 2022/0075958 (hereinafter Zeng).

Regarding claim 1, Sirois discloses an information processing apparatus for improving a target organization comprising “a processor; and one or more non-transitory memories.” (Sirois col. 10, l. 66-col. 11, l. 15). Additionally, Sirois discloses “at least one of which stores a program.” (Sirois col. 7, ll. 48-58). Further, Sirois discloses “at least one of which comprises a learning device.” (Sirois col. 18, l. 60-col. 19, l. 10). Moreover, Sirois discloses “wherein the learning device is acquired through an algorithm of machine learning by learning two or more pieces of learning object information with respect to two or more organizations” (Sirois col. 14, ll. 38-50 and col. 18, l. 60-col. 19, l. 10) where the analytics engine uses learning information acquired from the problem data (Sirois col. 18, l. 60-col. 19, l. 10), and the problem data includes an indication of whether there are solutions with positive impacts (i.e., positive examples) regarding problems (i.e., items to be improved). Sirois recites the use of machine learning algorithms, such as the K-Nearest Neighbor algorithm, that are known to require at least two inputs. Likewise, Sirois discloses “each of the two of more pieces of learning object information comprising vectors.” (Sirois col. 18, l. 60-col. 19, l. 10). Sirois also discloses “wherein the program, when executed by the processor, causes the processor to perform: accepting acceptance information containing organization response information with respect to an organization member of the target organization” (Sirois col. 7, ll. 19-29) by accepting status (i.e., an organization response) data. In addition, Sirois discloses “acquiring proposal information, which is information corresponding to the acceptance information and is information regarding one or more improvement items or one or more plans, using the learning device” (Sirois col. 7, ll. 48-58) by producing solution (i.e., a proposal) data. Furthermore, Sirois discloses “outputting the proposal information” (Sirois col. 8, ll. 45-65) by displaying the report from the analytics engine. Moreover, Sirois discloses “the acquiring the proposal information comprises: acquiring application information that is a vector, using the acceptance information.” (Sirois col. 18, l. 60-col. 19, l. 10). Finally, Sirois discloses “acquiring proposal information through the algorithm of machine learning  by applying the application information to the learning device” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data and using machine learning.
Sirois does not appear to explicitly disclose that “[the vectors] configured by organization response information of each of the two or more organizations before an improvement and positive example information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement, the organization response information comprising responses from members of the two or more organizations in response to questionnaires.”
However, Zeng discloses a machine learning system where “[the vectors are] configured by … information of each of the two or more inputs and positive example information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement” (Zeng ¶ 154) by configuring the vectors using “positive” examples in the form of improved parts-of-speech that will improve the sentence. Finally, Zeng discloses “the input … in response to questionnaires.” (Zeng ¶ 215).
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Zeng was combined with Sirois, the particular information of Sirois, such as the organization response information and the fact that it comes from members of the organizations, would be operated on according to the process of Zeng. Therefore, the combination of Sirois and Zeng at least teaches and/or suggests the claimed limitations “[the vectors] configured by organization response information of each of the two or more organizations before an improvement and positive example information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement, the organization response information comprising responses from members of the two or more organizations in response to questionnaires,” rendering them obvious. 
Sirois and Zeng are analogous art because they are from the “same field of endeavor,” namely that of machine learning methods for processing data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sirois and Zeng before him or her to modify the text of Sirois to include the questions of Zeng.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Sirois teaches the “base device” for using machine learning to solve problems. Further, Zeng teaches the “known technique” of answering questions that is applicable to the base device of Zeng. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the status of text as a question is non-functional and therefore, would pose no likelihood of failure.

Regarding claim 2, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein the positive example information contains one or more organization attribute values, each of which is an attribute value of each of the two or more organizations” (Sirois col. 9, l. 50-col. 10, l. 7) by giving an example of the problem information includes a department, which is given as an example of an attribute value of an organization and because there may be multiple departments, each would constitute an organization. (Spec. ¶ 37). Further, the combination of Sirois and Zeng discloses “the program further causes the processor to perform: accepting one or more organization attribute values” (Sirois col. 9, l. 50-col. 10, l. 7) by allowing the user to enter data including department information. Finally, the combination of Sirois and Zeng discloses “acquiring the proposal information, which corresponds to the organization response information and the one or more organization attribute values and is information regarding one or more improvement items or one or more plans, using the learning device” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data and using machine learning. 

Regarding claim 3, the combination of Sirois and Zeng discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein: at least one of the one or more non-transitory memories stores two or more pieces of learning information associated with one or more organization attribute values” (Sirois col. 4, ll. 22-46 and col. 18, l. 60-col. 19, l. 10) by storing data records (i.e., two or more) relating two resolutions of problems (i.e., response information), some of which may be generated by machine learning methods. Further, the combination of Sirois and Zeng discloses “the program further causes the processor to perform acquiring the proposal information, using learning information corresponding to the one or more organization attribute values contained in the acceptance information” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data, and indicating that the analytics engine performs steps using machine learning methods. 

Regarding claim 4, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein: the organization response information contains a natural language sentence” (Sirois col. 13, ll. 9-15) by indicating that the data may be in “plain language” (i.e., natural language). Further, the combination of Sirois and Zeng discloses “the positive example information also contains an analysis result acquired by analyzing the natural language sentence contained in the organization response information” (Zeng ¶ 74) by processing the text with natural language processing. Moreover, the combination of Sirois and Zeng discloses “the program further causes the processor to perform: acquiring an analysis result by analyzing the natural language sentence contained in the organization response information” (Zeng ¶ 97) by using natural language processing to extract text. Likewise, the combination of Sirois and Zeng discloses “acquiring the application information that is applied to learning device, using information that is contained in the organization response information and is other than the natural language sentence, and the analysis result” (Zeng ¶ 154) where the present speciation defines application information as a vector. (Spec. ¶ 83). Finally, the combination of Sirois and Zeng discloses “acquiring the proposal information by applying the application information to the learning device” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing a proposal using the analytics engine, which applies machine learning. 

Regarding claim 5, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein: at least one of the one or more non-transitory memory stores score change information regarding a change in a score of the target organization in association with the positive example information” (Sirois col. 8, ll. 33-44) where the stored report includes a first score and a second score (i.e., a change in score). Further, the combination of Sirois and Zeng discloses “the program further causes the processor to perform acquiring the proposal information, which corresponds to the acceptance information and is information regarding one or more improvement items or the one or more plans, also using the score change information” (Sirois col. 7, ll. 48-58) by producing solution (i.e., a proposal) data.

Regarding claim 10, Sirois discloses an information processing apparatus for improving a target organization, comprising “a processor; and one or more non-transitory memories.” (Sirois col. 10, l. 66-col. 11, l. 15). Additionally, Sirois discloses “at least one of which stores a program and at least one of which comprises a learning information storage.” (Sirois col. 18, l. 60-col. 19, l. 10). Further, Sirois discloses “wherein the learning information storage stores … two or more pieces of correspondence information comprising vectors configured by organization response information of each of two or more organizations” (Sirois col. 14, ll. 38-50 and col. 18, l. 60-col. 19, l. 10) where the analytics engine uses learning information acquired from the problem data (Sirois col. 18, l. 60-col. 19, l. 10), and the problem data includes an indication of whether there are solutions with positive impacts (i.e., positive examples) regarding problems (i.e., items to be improved). Sirois recites the use of machine learning algorithms, such as the K-Nearest Neighbor algorithm, that are known to require at least two inputs. Moreover, Sirois discloses “wherein the program, when executed by the processor, causes the processor to perform: accepting acceptance information containing organization response information with respect to an organization member of the target organization” (Sirois col. 7, ll. 19-29) by accepting status (i.e., an organization response) data. Likewise, Sirois discloses “acquiring proposal information, which is information corresponding to the acceptance information and is information regarding one or more improvement items or one or more plans …” (Sirois col. 7, ll. 48-58) by producing solution (i.e., a proposal) data. Sirois also discloses “outputting the proposal information” (Sirois col. 8, ll. 45-65) by displaying the report from the analytics engine. In addition, Sirois discloses “the acquiring the proposal information comprises: acquiring application information that is a vector, using the acceptance information.” (Sirois col. 18, l. 60-col. 19, l. 10). Finally, Sirois discloses “acquiring one or more pieces of proposal information paired with a vector satisfying a condition that is predetermined for the application information” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data and using machine learning.
Sirois does not appear to disclose the presence of a correspondence table or the presence of questionnaires. Thus, Sirois does not appear to explicitly disclose “wherein the learning information storage stores a correspondence table containing two or more pieces of correspondence information comprising vectors configured by organization response information of each of two or more organizations before an improvement and positive example information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement, in association with each other the organization response information comprising responses from members of the two or more organizations in response to questionnaires;” “acquiring proposal information, which is information corresponding to the acceptance information and is information regarding one or more improvement items or one or more plans, using the correspondence table;” or “acquiring one or more pieces of proposal information paired with a vector satisfying a condition that is predetermined for the application information, from the correspondence table.”
However, Zeng discloses a machine learning system “wherein the learning information storage stores a correspondence table containing two or more pieces of … information comprising vectors configured by … information of each of two or more … before an improvement and positive example information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement, in association with each other” (Zeng ¶ 154) by configuring the vectors using “positive” examples in the form of improved parts-of-speech that will improve the sentence. Additionally, Zeng discloses “the input … in response to questionnaires.” (Zeng ¶ 215).
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Zeng was combined with Sirois, the particular information of Sirois, such as the organization response information and the fact that it comes from members of the organizations, would be operated on according to the process of Zeng. Therefore, the combination of Sirois and Zeng at least teaches and/or suggests the claimed limitations “wherein the learning information storage stores a correspondence table containing two or more pieces of correspondence information comprising vectors configured by organization response information of each of two or more organizations before an improvement and positive example information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement, in association with each other the organization response information comprising responses from members of the two or more organizations in response to questionnaires; “acquiring proposal information, which is information corresponding to the acceptance information and is information regarding one or more improvement items or one or more plans, using the correspondence table;” and “acquiring one or more pieces of proposal information paired with a vector satisfying a condition that is predetermined for the application information, from the correspondence table,” rendering them obvious. 
Sirois and Zeng are analogous art because they are from the “same field of endeavor,” namely that of machine learning methods for processing data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sirois and Zeng before him or her to modify the text of Sirois to include the questions of Zeng.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Sirois teaches the “base device” for using machine learning to solve problems. Further, Zeng teaches the “known technique” of answering questions that is applicable to the base device of Zeng. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the status of text as a question is non-functional and therefore, would pose no likelihood of failure.

Regarding claim 11, it merely recites a method for executing the system of claim 1. The method comprises executing computer software modules for performing the various functions. The combination of Sirois and Zeng comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Response to Arguments
Applicant’s arguments filed August 9, 2022, with respect to the interpretation of the claims under 35 U.S.C. § 112(f) and the resulting rejections under 35 U.S.C. §§ 112(a) and 112(b)  and the rejection of claims 4 and 6 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. (Remarks 10-11). The interpretation of the claims under 35 U.S.C. § 112(f) and the resulting rejections under 35 U.S.C. §§ 112(a) and 112(b) has been withdrawn. 

Applicant's remaining arguments filed August 9, 2022 have been fully considered but they are not persuasive.

Regarding the objections to the claims, Applicant argues that “it is unreasonable to compare claims 1 and 8 to determine the least restrictive claims” and “the number of words does not necessarily determine the scope of the claims.” (Remarks 9). The examiner disagrees.

Applicant has presented no evidence that such a comparison is unreasonable. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). This argument particularly requires evidence as a mere glance at the claims will show the differences, thus making such a comparison quite reasonable. For example, claim 1 affirmatively requires computer hardware components not present in prior claim 8 or current claim 11, while neither of prior claim 8 nor current claim 11 require anything not present in claim 1. Thus, claim 1 is clearly more restrictive than prior claim 8 and current claim 11. 
Further, the examiner is unsure why Applicant is referencing the “number of words” as this appears to be irrelevant to anything on the record. 
Therefore, Applicant’s argument is unpersuasive. 

Regarding the claim interpretation of several claim components as non-functional descriptive material, Applicant argues “none of the claimed features is directed to printed matter” and that they “are functionally or structurally related to the physical substrate within the claimed apparatus or method.” (Remarks 10). Applicant gives an example that “since the responses to the questionnaires and positive example that results in an improvement are used to configure a leaning [sic] device through a machine learning algorithm, [sic] functional relationship does exit [sic].” (Remarks 10). The examiner disagrees.

Non-functional descriptive material is not limited to printed matter. For example, the cases cited in Footnote 1 above are not related to printed matter on a substrate. Further, Applicant’s attempt to explain why there is such a relationship is so replete with grammatical errors that it cannot be considered and, therefore, cannot be persuasive.

Regarding the rejection of claims 1, 2, 4, 5 under 35 U.S.C. § 112(b), Applicant argues that “the term ‘positive example [information]’ is a technical term used in the machine learning technology and thus … should not be treated as a relative term.” (Remarks 10-11). The examiner disagrees.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Applicant has presented no such evidence of this position. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “the ‘positive example’ is defined as information regarding one or more improvement items or one or more plans implemented for the improvement, which result in an improvement.” (Remarks 11). The examiner disagrees.

This secondary definition proffered by Applicant is, itself indefinite because it relies on knowing when something is an “improvement,” which is also relative terminology. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant first argues that Zeng is non-analogous art because “Zeng is from a different field of endeavor from the present application” and “is totally different from the problem faced by the present inventors.” (Remarks 11-13). The examiner disagrees.

A reference is analogous art when “the art is from the same field of endeavor, regardless of the problem addressed.” See In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011). Here, both the present invention and Zeng are from the same field of endeavor, namely that of machine learning. This is evidence by the fact that both the present application and Zeng are classified in G06F40/30. Therefore, Applicant’s argument is unpersuasive.

 Applicant next argues that the combination of Sirois and Zeng “would still fail to disclose the use of [sic] response to the question (the organization response information) is used [sic] to obtain the proposal information” because “the technology disclosed by Zeng is completing missing sentences, and does not disclose the use of [sic] response to the question is used [sic] to obtain the proposal information.” (Remarks 13). The examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the rejection of the argued limitation is based on the combination of Sirois and Zeng and not Zeng alone. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 2-5, 10, and 11 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 13). Applicant’s argument is unpersuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).